15-244
     Qamar v. Lynch
                                                                                       BIA
                                                                                    Bain, IJ
                                                                               A074 909 939

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   14th day of November, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   FAROOQ QAMAR,
14            Petitioner,
15
16                    v.                                             15-244
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Amy Nussbaum Gell, New York, NY.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Leslie
27                                       McKay, Assistant Director; Melissa
28                                       K. Lott, Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5          Petitioner Farooq Qamar, a native and citizen of Pakistan,

6    seeks review of a December 31, 2014, decision of the BIA

7    affirming a March 11, 2013, decision of an Immigration Judge

8    (“IJ”) denying asylum, withholding of removal under 8 U.S.C.

9    § 1231(b)(3), withholding of removal under the Convention

10   Against Torture (“CAT”), and adjustment of status.               In re

11   Farooq Qamar, No. A074 909 939 (B.I.A. Dec. 31, 2014), aff’g

12   No. A074 909 939 (Immig. Ct. N.Y. City Mar. 11, 2013).      We assume

13   the   parties’    familiarity   with   the   underlying    facts    and

14   procedural history in this case.

15         Under the circumstances of this case, we have reviewed both

16   the IJ’s and the BIA’s opinions “for the sake of completeness.”

17   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

18   2006).      The    applicable   standards    of   review   are     well

19   established.      See Khouzam v. Ashcroft, 361 F.3d 161, 164-65 (2d

20   Cir. 2004).    The agency did not err in finding Qamar barred from

21   asylum, withholding of removal under 8 U.S.C. § 1231(b)(3), and

22   withholding of removal under the CAT, based on his admission

                                       2
1    that he assisted his uncle, who was an international drug

2    trafficker, in packing and holding a shipment of heroin in

3    Pakistan.

4        The agency must deny asylum and withholding of removal, if

5    “there are serious reasons for believing that the alien has

6    committed a serious nonpolitical crime outside the United

7    States prior to the arrival of the alien in the United States.”

8    8 U.S.C. § 1158(b)(2)(A)(iii); see also 8 U.S.C.

9    § 1231(b)(3)(B)(iii); 8 C.F.R. § 1208.16(d)(2).    “The serious

10   reasons to believe standard is the equivalent of probable

11   cause.”   Guo Qi Wang v. Holder, 583 F.3d 86, 90 (2d Cir. 2009)

12   (internal quotation marks and brackets omitted).    In

13   determining whether a crime is serious, the agency considers

14   “the alien’s description of the crime, the turpitudinous nature

15   of the crime according to [the BIA’s] precedents, the value of

16   any property involved, the length of sentence imposed and

17   served, and the usual punishments imposed for comparable

18   offenses in the United States.”    Matter of Ballester-Garcia,

19   17 I. & N. Dec. 592, 595 (B.I.A. 1980).

20       Given that Qamar admitted to packing and holding a shipment

21   of heroin, which were not political acts, the only issue in

22   Qamar’s case is whether those acts constituted a serious crime.

                                    3
 1   See Guo Qi Wang, 583 F.3d at 91 (finding the “serious reasons

 2   for   believing”    standard   satisfied   based   on   applicant’s

 3   admission).   The agency reasonably concluded that they did,

 4   noting BIA precedent treating drug trafficking as an inherently

 5   serious crime.     See In re Y-L-, 23 I. & N. Dec. 270, 275 (B.I.A.

 6   2002).   Furthermore, as the agency noted, aiding and abetting

 7   the unlawful distribution of heroin is a felony under U.S. law.

 8   See 18 U.S.C. §§ 2, 3559(a); 21 U.S.C. §§ 812(c), 841.

 9         Qamar argues that the agency erred in finding his acts a

10   serious crime without considering that he was only 16 or 17 years

11   old at the time or that cultural and familial pressures

12   prevented him from refusing to assist his uncle.        There is no

13   merit to this argument.      First, the agency explicitly

14   considered these factors.      Second, as the agency noted, a

15   juvenile who is alleged to have committed a drug trafficking

16   offense while over the age of 15 may be prosecuted as an adult

17   pursuant to 18 U.S.C. § 5032, and Qamar testified that his family

18   did not pressure him to participate in their drug business.

19   Accordingly, given Qamar’s admission of acts that amount to a

20   felony drug trafficking offense, the agency did not err in

21   finding that he was barred from asylum and withholding of

22   removal for having committed a serious nonpolitical crime

                                       4
1    before his arrival in the United States.      See 8 U.S.C.

2    §§ 1158(b)(2)(A)(iii), 1231(b)(3)(B)(iii); 8 C.F.R.

3    § 1208.16(d)(2); Guo Qi Wang, 583 F.3d at 90; Matter of

4    Ballester-Garcia, 17 I. & N. Dec. at 595.

5         We do not consider the agency’s denial of adjustment of

6    status because Qamar fails to adequately challenge the agency’s

7    decision to that extent.     See Yueqing Zhang v. Gonzales, 426

8 F.3d 540, 545 n.7 (2d Cir. 2005) (declining to consider a claim

9    as   abandoned   when   petitioner   “devote[d]   only   a   single

10   conclusory sentence to the argument”).

11        For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DISMISSED as moot.    Any pending request for oral argument

16   in this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk




                                     5